 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kenneth McMillan,                                No. CV-19-00555-TUC-DCB
                                                      (Lead Case)
10                  Plaintiff,
11   v.
12   Specialized Loan Servicing LLC, et al.,
13                  Defendants.
14
     Frances McMillan,                                No. CV-20-00048-TUC-DCB
15                                                    (Consolidated Case)
                           Plaintiff,
16
     v.
17
     Specialized Loan Servicing LLC, et al.,
18
                           Defendants.
19                                                    ORDER
20
21
            The parties stipulate the consolidation of these two cases because they involve the
22
     same facts and overlapping claims. There is a Motion to Dismiss pending in CV 20-48-
23
     TUC DCB, and Plaintiff proposes to file an Amended Complaint in CV 19-555 TUC DCB,
24
     which will consolidate the complaints in both cases in the Amended Complaint. Defendant
25
     does not object.
26
            Accordingly,
27
            IT IS ORDERED that the Stipulation to Consolidate (Doc. 22) is GRANTED.
28
            IT IS FURTHER ORDERED that within seven days of the filing date of this
 1   Order, the Plaintiff shall file the Amended Complaint.
 2          IT IS FURTHER ORDERED that within seven days of the filing date of the
 3   Amended Complaint, the Defendant shall file a Supplement to the Motion to Dismiss and
 4   Plaintiffs shall, thereafter, have seven days to file a Supplemental Response.
 5          Dated this 6th day of March, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
